

114 S1777 RS: To amend the Wild and Scenic Rivers Act to authorize the Secretary of Agriculture to maintain or replace certain facilities and structures for commercial recreation services at Smith Gulch in Idaho, and for other purposes.
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 592114th CONGRESS2d SessionS. 1777[Report No. 114–319]IN THE SENATE OF THE UNITED STATESJuly 15, 2015Mr. Risch (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Wild and Scenic Rivers Act to authorize the Secretary of Agriculture to maintain or
			 replace certain facilities and structures for commercial recreation
			 services at Smith Gulch in Idaho, and for other purposes.
	
 1.Maintenance or replacement of facilities and structures at Smith GulchSection 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D)) is amended by adding at the end the following:
			
 The Secretary shall also authorize or continue to authorize maintenance or replacement of facilities and structures listed in this subparagraph for commercial recreation services at Smith Gulch whose location is defined above. The facilities and structures referred to in this subparagraph are—
 (i)motorized landscaping equipment, such as lawnmowers and weed trimmers; (ii)chainsaws;
 (iii)gasoline-powered electrical generators and associated electrical transmission facilities; (iv)hydroelectric generators and associated electrical transmission facilities;
 (v)gasoline-powered water pumps for fire suppression; (vi)transition from propane to electrical lighting;
 (vii)solar energy systems; and (viii)6-volt or 12-volt battery banks for power storage..
	
 1.Maintenance or replacement of facilities and structures at Smith GulchThe authorization of the Secretary of Agriculture to maintain or replace facilities or structures for commercial recreation services at Smith Gulch under section 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D))—
 (1)may include improvements or replacements that the Secretary of Agriculture determines— (A)are consistent with section 9(b) of the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1281 note; Public Law 96–312); and
 (B)would reduce the impact of the commercial recreation facilities or services on wilderness or wild and scenic river resources and values; and
 (2)authorizes the Secretary of Agriculture to consider including, as appropriate— (A)hydroelectric generators and associated electrical transmission facilities;
 (B)water pumps for fire suppression; (C)transitions from propane to electrical lighting;
 (D)solar energy systems; (E)6-volt or 12-volt battery banks for power storage; and
 (F)other improvements or replacements which are consistent with this section that the Secretary of Agriculture determines appropriate.Amend the title so as to read: A bill to authorize the Secretary of Agriculture to maintain or replace certain facilities and
			 structures for commercial recreation services at Smith Gulch in Idaho, and
			 for other purposes..September 6, 2016Reported with an amendment and an amendment to the title